DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackey et al. (US 2018/0239941).
	In regard to claim 1, Mackey et al. teach a fingerprint identification apparatus, comprising: a fingerprint sensor comprising an optical sensing array (fig. 4), and a spatial period N of the optical sensing array satisfies N<M/2K (paragraphs 47 and 54. Mackey et al. teach a spatial frequency of 1000/mm for the sensors and 16-17/mm for the pixels): wherein M is a spatial period of a light-emitting pixel array (fig. 5 and paragraph 54), and K is a zoom ratio between an image displayed in a sensing area of the fingerprint sensor and an image captured in the sensing area by the fingerprint sensor (The zoom ratio is 1 since there is no condenser element).
	In regard to claim 2, Mackey et al. teach wherein a range of the space period of the optical sensing array is 1um-20um (paragraph 47, Mackey et al. teach a pitch of 1-200 micrometers).
	In regard to claim 3, Mackey et al. teach wherein the space period of the optical sensing array is 5um (paragraph 47).
	In regard to claim 4, Mackey et al. teach wherein the space period of the optical sensing array is equal to the sum of a size of an optical sensing unit in the optical sensing array and a distance between two adjacent optical sensing units (fig. 4, the pitch is the distance from the center of one to the center of the next sensor. This includes the area of the sensor and the space between them).

	In regard to claim 6, Mackey et al. teach wherein the optical sensing array is configured to reduce the distance between the two adjacent optical sensing units in the optical sensing array, so that N<M/2K (paragraphs 47 and 54).
	In regard to claim 7, Mackey et al. teach wherein the fingerprint identification apparatus further comprises: an optical component disposed above the optical sensing array, and configured to guide a light signal emitted by the light-emitting pixel array' and reflected from a human finger to the optical sensing array (element 306).
	In regard to claim 8, Mackey et al. teach wherein a value range of the K is 1-20 (fig. 3, Mackey et al. teach an aperture which does not magnify the image. K is 1).
	In regard to claim 9, Mackey et al. teach wherein the optical component is configured to reduce the K, so that N<M/2K (fig. 3).
	In regard to claim 13, Mackey et al. teach wherein a row of the optical sensing array has an angel with a row of the light-emitting pixel array (fig. 6).
	In regard to claim 14, Mackey et al. teach wherein a range of the angle is -15o to 15o (paragraph 61, 10-40 degrees).
	In regard to claim 15, Mackey et al. teach wherein a line of the optical sensing array has an angel with a row of the light-emitting pixel array (fig. 6).
	In regard to claim 16, Mackey et al. teach an electronic device, comprising: a fingerprint identification apparatus, comprising: a fingerprint sensor comprising an optical sensing array, and a spatial period N of the optical sensing array satisfies N<M/2K (paragraphs 47 and 54. Mackey et al. teach a spatial frequency of 1000/mm for the sensors and 16-17/mm for the pixels); wherein M is a spatial period of a light-emitting pixel array, and K is a zoom ratio between an image displayed in a sensing area of the fingerprint sensor and an image captured in the sensing area by the fingerprint sensor (fig. 3); and a light-emitting pixel array in a display screen (paragraph 28); an optical sensing array in the fingerprint identification apparatus configured to receive a light signal emitted by the light-emitting pixel array and 
	In regard to claim 17, Mackey et al. teach wherein a range of a space period of the light-emitting pixel array is 40um-120um (paragraph 54, 60 micrometers).
	In regard to claim 18, Mackey et al. teach wherein the space period of the light-emitting pixel array comprises a plurality of light-emitting pixel units (sub-pixels in fig. 5), and part of the light-emitting pixel units in the plurality of light-emitting pixel units serve as an excitation light source for the fingerprint identification apparatus (fig. 3 and paragraph 28).
	In regard to claim 20, Mackey et al. teach wherein the space period of the light-emitting pixel is equal to the sum of a size of a light-emitting pixel unit in the light-emitting pixel array and a distance between two adjacent light-emitting pixel units (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey et al. in view of Fu et al. (US 10885296).
	In regard to claim 19, Mackey et al. teach all the elements of claim 19 except wherein the other part of the light-emitting pixel units in the plurality of light-emitting pixel units are configured to emit a striped light spot.
	Fu et al. teach wherein the other part of the light-emitting pixel units in the plurality of light-emitting pixel units are configured to emit a striped light spot (see patterns of fig. 4A and 4B. Applicant’s specification gives not definition to the meaning of striped light spot. The term is not a known term of art. The broadest reasonable interpretation of this is any light spot emitted by the pixel).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art teaches a collimator, color filter or polarizer as the optical element. Substituting a lens for these elements would alter the operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH R HALEY/Primary Examiner, Art Unit 2623